Citation Nr: 1034803	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  06-27 094	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and fellow service member, J.V.


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1979 
to June 1982.  He had additional service in the Puerto Rico 
National Guard from November 1990 to April 1991, from June to 
July 1994, and from July to August 1997.

This appeal to the Board of Veterans' Appeals (Board) is from a 
December 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In October 2009, the Board remanded the claims to RO via the 
Appeals Management Center (AMC) in Washington, DC, for further 
development and consideration - including especially for a 
medical nexus opinion concerning whether these claimed 
disabilities are attributable to the Veteran's military service.

Since, however, there are deficiencies in the medical nexus 
opinion obtained that need to be addressed, there was not 
substantial compliance with the Board's remand directive.  And as 
an unfortunate consequence, the Board regrettably has to again 
remand the claims.  See Chest v. Peake, 283 Fed. App. 814 (Fed. 
Cir. 2008).


REMAND

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has 
held that a medical examination report must contain not only 
clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007) ("[A]medical opinion ... must support its 
conclusion with an analysis that the Board can consider and weigh 
against contrary opinions.").



VA's duty to assist can include the requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA 
undertakes the effort to provide an examination for a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).

The VA examiner that evaluated the Veteran in December 2009, 
pursuant to the Board's prior remand directive, concluded it is 
less likely than not the Veteran's claimed cervical and lumbar 
spine disabilities are attributable to his military service, and 
especially to the type of injuries alleged.  And as primary 
justification for this unfavorable opinion, this VA examiner 
cited the absence of any relevant complaints or treatment in the 
Veteran's service treatment records (STRs) of cervical and 
low back (lumbar spine) conditions, so as to in turn document the 
alleged injuries occurred.  Whether the injuries in question 
occurred, however, is a factual, not medical, determination.  Cf. 
Cohen v. Brown, 10 Vet. App. 128 (1997) and Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996) (discussing this principle in the 
context of claims for service connection for posttraumatic stress 
disorder (PTSD), and the need to establish the occurrence of a 
traumatic event ("stressor") during service to support this 
diagnosis and its relationship to the Veteran's 
military service).  Moreover, when previously remanding the 
claims the Board already had acknowledged there was evidence in 
file suggesting these alleged injuries had occurred.  These 
asserted injuries pertain to the Veteran's parachute jumping 
during his first period of service, from 1979 to 1982, a box of 
medical supplies falling on him in 1991 while loading a van 
during his subsequent Persian Gulf War service, and falling in 
Panama in 1997 while playing basketball (that also resulted in 
injury to his knee), so during his most recent service.

The supporting evidence suggesting these alleged injuries had 
occurred included the Veteran's personal hearing testimony in 
February 2007, under oath, corroborating testimony during that 
hearing from a fellow serviceman (J.V.), and the fact that 
the Veteran's military personnel records confirm he earned the 
parachutist's badge.

As a consequence, the Veteran was competent to proclaim having 
experienced symptoms like neck and back pain following and as a 
result of those suggested injuries.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability, 
including during service, even where not corroborated by 
contemporaneous medical evidence such as service treatment 
records).  The Board temporarily deferred consideration of the 
credibility of these allegations regarding these purported 
injuries in service until after obtaining that VA medical 
opinion.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted")).

The mere absence of service treatment records, alone, therefore, 
is not a sufficient basis for a negative opinion regarding the 
etiology of the Veteran's claimed conditions.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined a 
VA examination was inadequate because the examiner did not 
comment on the Veteran's report of in-service injury and, 
instead, relied on the absence of evidence in the service 
treatment records to provide a negative opinion).

The net result of all of this is that there was not substantial 
compliance with the Board's prior remand directives in obtaining 
this medical nexus opinion for consideration in this appeal.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).



Accordingly, the claims are again REMANDED for the following 
additional development and consideration:

1.	If possible, have the VA examiner that 
evaluated the Veteran in December 2009, 
following and as a result of the Board's 
prior October 2009 remand, submit an 
addendum to the report of that evaluation 
indicating the likelihood (very likely, as 
likely as not, or unlikely) the currently 
diagnosed cervical or lumbar spine 
disabilities are attributable to his 
military service, but particularly to the 
injuries specifically alleged.

Those injuries are:  1) parachute jumping 
during his first period of service from 
June 1979 to June 1982; 2) a box of 
medical supplies falling on top of him 
while unloading a van during his second 
period of service in 1991; and 3) falling 
while playing basketball during his fourth 
period of service in 1997, also resulting 
injury to his knee.

*In providing this requested opinion, 
however, the VA examiner is cautioned to 
note that merely because the Veteran did 
not have any relevant complaints or 
treatment while in service, as shown by 
his service treatment records, is not in 
and of itself reason to conclude 
unfavorably against his claims.  That is 
to say, the mere absence of medical 
records of complaints or treatment for 
cervical or lumbar spine disabilities 
during service, alone, cannot be the basis 
of the opinion.  Instead, the examiner 
should consider the likelihood that these 
claimed injuries, assuming for the sake of 
argument they occurred as the Veteran 
alleges, could have caused his current 
cervical and lumbar spine disabilities.  

The term "as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

If, for whatever reason, it is not 
possible for feasible to obtain this 
additional, supplemental comment from this 
same examiner, then have someone else who 
has the necessary qualifications make 
these determinations.  In the event of 
this latter situation, it may become 
necessary to have the Veteran reexamined, 
but this is left to the designee's 
discretion.  If another examination is 
deemed warranted, then all necessary 
diagnostic testing and evaluation needed 
to make these determinations should be 
performed.  The designated examiner must 
review the claims file, including a 
complete copy of this remand, for the 
Veteran's pertinent medical and other 
history.  

Whoever ends up providing this requested 
opinion must discuss the rationale of the 
opinion, whether favorable or unfavorable.



2.	Then readjudicate the claims for service 
connection for cervical and lumbar spine 
disabilities in light of any additional 
evidence obtained.  If these claims are 
not granted to the Veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case (SSOC) 
and give them an opportunity to submit 
written or other argument in response 
before returning the file to the Board for 
further appellate consideration of these 
claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


